
	

114 HR 1751 IH: Better Educator Support and Training Act
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1751
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2015
			Mr. Honda introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend part A of title II of the Elementary and Secondary Education Act of 1965, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Better Educator Support and Training Act or the BEST Act. 2.Developing and supporting effective educators for disadvantaged studentsTitle II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is amended—
 (1)by amending the title heading to read as follows (and conforming the table of contents of the Act accordingly):
				
					IIDeveloping and supporting effective educators for disadvantaged students;
 and(2)by amending part A to read as follows (and conforming the table of contents of the Act accordingly):
				
					AEducator equity, professional development, and recruitment fund
 2101.PurposesThe purposes of this title are to elevate the teaching profession, support educators, improve student achievement, and ensure equity in the schools and early learning programs of the United States by—
 (1)increasing the capacity of local educational agencies, schools, teachers, principals, and other educators to provide a well-rounded, engaging, and rigorous education for all students;
 (2)improving the quality and effectiveness of teachers, principals, and other educators; (3)increasing the number of teachers, principals, and other educators who are effective in improving academic achievement;
 (4)ensuring that all students, including students who are children with disabilities, English language learners, and low-income and minority students, have equitable access to effective teachers, principals, and other educators;
 (5)increasing the capacity of States and local educational agencies to develop and sustain a coherent, comprehensive, and aligned professional continuum for teachers, principals, and other educators that leads to accomplished practice, leadership opportunities, and increased student learning; and
 (6)enhancing the knowledge of elementary school teachers, principals, and other educators in— (A)early childhood development and learning;
 (B)building ongoing relationships with early childhood education programs; and (C)creating a continuum of developmentally appropriate and effective learning.
 2102.DefinitionsIn this part: (1)Classroom practiceThe term classroom practice means evidence of practice gathered from a classroom through multiple measures, including the demonstration of effective teaching skills, including overall student performance and performance by the groups described in section 1111(b)(2)(C)(v)(II), and some or all of the following:
 (A)Classroom observations based on rigorous teacher performance standards or rubrics. (B)Student work products and performance.
 (C)Student data, including attendance and rates of discipline. (D)Teacher portfolios.
 (E)Lesson plans. (F)Information on the extent to which the teacher collaborates and develops knowledge and skills with other teachers and instructional staff.
 (G)Information on the teacher's use of evidence-based practices in the classroom. (H)Evidence of the teacher’s collection, analysis, and use of student data to inform instructional and management decisions.
 (I)Indicators of professional growth across a career continuum. (J)Parent, student, and peer feedback.
 (K)Peer and self assessment and reflection. (2)EducatorThe term educator means—
 (A)a teacher (including a special education teacher), principal, or specialized instructional support personnel of a preschool, early childhood education program, kindergarten, elementary school, or secondary school; or
 (B)another staff member of a preschool, early childhood education program, kindergarten, elementary school, or secondary school who provides or directly supports instruction, such as a school librarian, counselor, or highly qualified paraprofessional or other early childhood instructional staff members.
 (3)Effective educatorThe term effective educator means an educator who is rated as effective or higher, as determined by a State or locally approved professional growth and improvement system.
 (4)English language learnerThe term English language learner means an individual who is limited English proficient, as defined in section 9101. (5)Induction programThe term induction program means a formalized program for new teachers, principals, and other educators during not less than the first 2 years of teaching or leading a school that is designed to provide support for, improve the professional performance and effectiveness of, and advance the retention of, beginning teachers, principals, or other educators. Such program shall promote effective teaching and leadership skills and shall include the following components:
 (A)High-quality mentoring, which may include— (i)the ability to continue teaching full-time;
 (ii)the ability to return to the classroom full-time after a period of mentorship; and (iii)additional leadership opportunities for experienced mentors.
									(B)
 (i)Frequent, structured time for collaboration and classroom observation opportunities with teachers in the same department, field, grade, or subject area including mentor teachers; and
 (ii)time for information sharing among teachers, principals, administrators, other appropriate educators, and participating faculty of an institution of higher education that meets the requirements of subparagraphs (A) and (B) of section 200(17) of the Higher Education Act of 1965 (20 U.S.C. 1021(17)).
 (C)The application of evidence-based research and practice on instructional practices and school climate.
 (D)Opportunities for new teachers and principals to draw directly on the expertise of mentors, faculty, local educational agency personnel, and researchers to support the integration of evidence-based research and practice, which may include release time for beginning teachers to participate in professional development opportunities with their mentors, other experienced teachers, and peers.
 (E)The development, through evidence-based practices, of skills and knowledge in areas needed for new educators, including content knowledge and pedagogy, classroom management, instructional and behavioral interventions, formative assessment of student learning, and the analysis and use of student assessment data to improve instruction.
 (F)Faculty who— (i)model the integration of research and practice in the classroom;
 (ii)assist new teachers, principals, and other educators with the effective use and integration of technology in instruction; and
 (iii)demonstrate the content knowledge and pedagogical skills necessary to be effective in advancing student learning.
 (G)Interdisciplinary collaboration among exemplary teachers, principals, other educators, researchers, and other staff who prepare new teachers, principals, and other educators with respect to the learning process and the assessment of learning.
 (H)Assistance with the understanding of data, particularly student achievement data, and the application of such data in classroom instruction.
 (I)The development of professional growth and improvement systems for new teachers, using valid and reliable measures of teaching and leadership skills.
 (J)Improving the school culture and climate related to school leadership and the role of the principal, including to—
 (i)nurture teacher and staff development to strengthen classroom practice; (ii)build and sustain a culture of learning among adults and children;
 (iii)strengthen communications and relationships with parents, caregivers, and community stakeholders; (iv)facilitate the sharing of knowledge, insight, and best practices in the community served by the school, preschool program, or early childhood education program; and
 (v)build relationships and communicate effectively with State and local educational agency officials. (6)Mentor teacherThe term mentor teacher means a teacher who—
 (A)is a profession-ready teacher; (B)has a minimum of 3 years of teaching experience;
 (C)is an effective educator; and (D)is identified by other teachers, principals, or other educators, and subject to a quality selection process, on the basis of—
 (i)exemplary classroom practice; (ii)increased student learning; and
 (iii)excellent communication skills and demonstrated ability to work with adult learners. (7)Professional growth and improvement systemThe term professional growth and improvement system means a system that—
 (A)provides clear, timely, and useful feedback that identifies needs and guides professional development for educators; and
 (B)includes formative and summative feedback on educator performance based on evidence of student learning, and either evidence of classroom practice or leadership skills as applicable.
 (8)Profession-readyThe term profession ready— (A)when used with respect to a principal, means a principal who—
 (i)has an advanced degree, or other appropriate credential; (ii)has completed a principal preparation process and is fully certified and licensed by the State in which the principal is employed;
 (iii)has demonstrated instructional leadership, including the ability to collect, analyze, and utilize data on evidence of student learning and evidence of classroom practice; and
 (iv)has demonstrated proficiency in professionally recognized leadership standards, such as through— (I)a performance assessment;
 (II)completion of a residency program; or (III)other measures of leadership, as determined by the State;
 (B)when used with respect to a teacher, means a teacher who— (i)has completed a teacher preparation program and is fully certified and licensed to teach by the State in which the teacher teaches;
 (ii)has demonstrated content knowledge in the subject or subjects the teacher teaches; and (iii)has demonstrated teaching skills, such as through—
 (I)a teacher performance assessment; or (II)other measures of teaching skills, as determined by the State; and
 (C)when used with respect to any other educator not described in subparagraph (A) or (B), means an educator who has completed an appropriate preparation program and is fully certified or licensed by the State in which the educator is employed.
 (9)Residency programThe term residency program means a school-based educator preparation program in which a prospective educator who is not the educator of record—
 (A)for 1 academic year, teaches or, in the case of a principal or other educator, works, alongside a mentor teacher, principal, or other educator;
 (B)receives concurrent instruction during the year described in subparagraph (A) from an institution of higher education that meets the requirements of subparagraphs (A) and (B) of section 200(17) of the Higher Education Act of 1965 (20 U.S.C. 1021(17)), which instruction may be taught by local educational agency personnel or residency program faculty, in—
 (i)the teaching of the content area in which the prospective educator will become certified or licensed;
 (ii)pedagogical practices, classroom management, and school climate; (iii)for prospective principals, leadership, management, organizational, and instructional skills necessary to serve as a principal; and
 (iv)effective teaching or leadership skills; and (C)prior to completion of the program, earns a master's degree or other appropriate advanced credential and attains full State certification or licensure as a teacher or educator.
 (10)Student learningThe term student learning means multiple measures of student learning that shall include the following: (A)Valid and reliable student assessment data, which may include data—
 (i)based on— (I)student learning gains on State student academic assessments under section 1111(b)(3) and, as applicable, the State early learning and development standards for at least the year prior to kindergarten entry; and
 (II)student academic achievement assessments used at the national, State, or local educational agency levels, where available and appropriate for the curriculum and students taught;
 (ii)from classroom-based formative assessments; (iii)from classroom-based summative assessments; or
 (iv)from objective performance-based assessments. (B)Not less than 1 of the following additional measures:
 (i)Student work, including measures of performance criteria and evidence of student growth. (ii)Teacher-generated information about student goals and growth.
 (iii)Parental feedback about student goals and growth. (iv)Student feedback about learning and teaching supports.
 (v)Student data including attendance and rates of discipline. (vi)Other appropriate measures, as determined by the State.
 (11)Teacher performance assessmentThe term teacher performance assessment means a pre-service assessment used to measure whether a teacher is profession-ready that is approved by the State and is—
 (A)based on professional teaching standards; (B)used to measure the effectiveness of a teacher's—
 (i)curriculum planning; (ii)instruction of students, including appropriate plans and modifications for students who are limited English proficient and students who are children disabilities;
 (iii)assessment of students, including analysis of evidence of student learning; (iv)ability to advance student learning;
 (v)reframing of teaching based on assessment of student learning, when appropriate; (vi)sensitivity to the culture and community in which the teacher teaches; and
 (vii)ability to contribute to a positive school climate; (C)validated based on professional assessment standards;
 (D)reliably scored by trained evaluators, who are or who have been educators, with appropriate oversight of the process to ensure consistency; and
 (E)used to support continuous improvement of educator practice. (12)Teaching skillsThe term teaching skills means skills that enable a teacher to—
 (A)increase student learning and the ability to apply knowledge; (B)effectively convey and explain academic subject matter;
 (C)actively engage students and personalize learning; (D)effectively teach higher-order analytical, evaluation, problem-solving, and communication skills;
 (E)develop and effectively apply new knowledge, skills, and practices; (F)employ strategies grounded in the disciplines of teaching and learning that—
 (i)are based on empirically based practice and evidence-based research, where applicable, related to teaching and learning;
 (ii)are specific to academic subject matter; (iii)focus on the identification of students' specific learning needs, including students who are children with disabilities, English language learners, students who are gifted and talented, and students with low literacy levels, and the tailoring of academic instruction to such needs; and
 (iv)enable effective inclusion of students who have disabilities and English language learners, including the utilization of—
 (I)response to intervention; (II)positive behavioral supports;
 (III)differentiated instruction; (IV)universal design of learning;
 (V)appropriate accommodations for instruction and assessments; (VI)collaboration skills;
 (VII)skill in effectively participating in individualized education program meetings required under section 614(d) of the Individuals with Disabilities Education Act; and
 (VIII)evidence-based strategies to meet the linguistic and academic needs of English language learners; (G)conduct an ongoing assessment of student learning, which may include the use of formative assessments, performance-based assessments, project-based assessments, or portfolio assessments, that measures higher-order thinking skills;
 (H)effectively manage a classroom, including the ability to implement positive behavioral support strategies;
 (I)communicate and work with parents, and involve parents in their children's education; and (J)use age-appropriate and developmentally appropriate strategies and practices.
 (13)ChildThe term child means any individual within the age limits for which the State provides free public education or a public early childhood education program.
							2103.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated to carry out this part— (1)$3,300,000,000 for fiscal year 2016;
 (2)$3,600,000,000 for fiscal year 2017; (3)$3,900,000,000 for fiscal year 2018;
 (4)$4,200,000,000 for fiscal year 2019; (5)$4,500,000,000 for fiscal year 2020; and
 (6)$4,800,000,000 for fiscal year 2021. (b)Use of appropriated fundsFrom the amount appropriated to carry out this part for a fiscal year, the Secretary shall—
 (1)reserve for national activities under section 2151— (A)for any year in which the amount appropriated is $3,300,000,000 or less, not more than 2 percent of the appropriated amount; or
 (B)for any year in which the amount appropriated is greater than $3,300,000,000, not more than 2.3 percent of the appropriated amount; and
 (2)use the amount remaining after the reservation described in paragraph (1) to award allotments to States under subpart 1.
								1Grants to States
							2111.Allotments to states
 (a)In generalThe Secretary shall make grants to States with applications approved under section 2112 to pay for the Federal share of the cost of carrying out the activities specified in section 2113. Each grant shall consist of the allotment determined for a State under subsection (b).
								(b)Determination of allotments
 (1)Reservation of fundsFrom the total amount made available under section 2103(b)(2) for a fiscal year, the Secretary shall reserve—
 (A)one-half of 1 percent for allotments for the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, to be distributed among those outlying areas on the basis of their relative need, as determined by the Secretary, in accordance with the purposes of this part; and
 (B)one-half of 1 percent for the Secretary of the Interior for programs under this part in schools operated or funded by the Bureau of Indian Education.
										(2)State allotments
										(A)Hold harmless
 (i)In generalSubject to subparagraph (B), from the funds made available under section 2103(b)(2) for any fiscal year and not reserved under paragraph (1), the Secretary shall allot to each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico an amount equal to the total amount that such State received for fiscal year 2001 under—
 (I)section 2202(b) of this Act (as in effect on the day before the date of enactment of the No Child Left Behind Act of 2001); and
 (II)section 306 of the Department of Education Appropriations Act, 2001 (as enacted into law by section 1(a)(1) of Public Law 106–554).
 (ii)Ratable reductionIf the funds described in clause (i) are insufficient to pay the full amounts that all States are eligible to receive under such clause for any fiscal year, the Secretary shall ratably reduce those amounts for the fiscal year.
											(B)Allotment of additional funds
 (i)In generalSubject to clause (ii), for any fiscal year for which the funds made available under section 2103(b)(2) and not reserved under paragraph (1) exceed the total amount required to make allotments under subparagraph (A), the Secretary shall allot to each of the States described in subparagraph (A) the sum of—
 (I)an amount that bears the same relationship to 35 percent of the excess amount as the number of individuals age 5 through 17 in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in all such States, as so determined; and
 (II)an amount that bears the same relationship to 65 percent of the excess amount as the number of individuals age 5 through 17 from families with incomes below the poverty line, in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in all such States, as so determined.
 (ii)ExceptionNo State receiving an allotment under clause (i) may receive less than one-half of 1 percent of the total excess amount allotted under such clause for a fiscal year.
 (3)ReallotmentIf any State does not apply for an allotment under this subsection for any fiscal year, the Secretary shall reallot the amount of the allotment to the remaining States in accordance with this subsection.
 (c)WithholdingIn any fiscal year, if a State does not meet the requirements of section 207 of the Higher Education Act of 1965, including any requirements described under this part related to such section 207, the Secretary shall withhold an amount of the State's allotment equal to a portion of the administrative funds that would be available to such State under section 2113(a)(4).
								2112.State applications
 (a)In generalFor a State to be eligible to receive an allotment under this subpart, the State educational agency shall submit—
 (1)an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require; and
 (2)a State educator equity plan described under subsection (c). (b)Content of applicationEach application submitted under this section shall include the following:
 (1)A description of how the activities to be carried out by the State educational agency under this subpart will be evidence-based and an explanation of how the activities provide a comprehensive strategy for addressing teacher, principal, and other educator development and support that will improve student learning.
 (2)A State educator equity analysis, which shall be an analysis conducted by the State educational agency of the gaps between all of the school districts in the State for low-income and minority students in—
 (A)access to profession-ready educators; (B)rates of first and second year teachers;
 (C)access to effective educators, as measured by a State or locally approved professional growth and improvement system, if applicable;
 (D)access to teachers who are certified or licensed to teach the subjects that the teachers have been assigned;
 (E)rates of chronic educator absenteeism; (F)actual teacher salaries; and
 (G)student-teacher ratios. (3)A description of how the State educational agency will ensure that a local educational agency receiving a subgrant under subpart 2, and the State agency for higher education receiving a grant under subpart 3, will comply with the requirements of the applicable subpart.
 (4)A description of how the State educational agency will ensure activities assisted under this subpart are aligned with student academic achievement standards that lead to college and career readiness by secondary school graduation.
 (5)A description of a State’s system of certification or licensing, support, and development for educators, including—
 (A)any clinical experiences provided for prospective educators; (B)support for new educators;
 (C)professional development, professional growth, and leadership opportunities; (D)compensation systems for teachers, principals, and other educators; and
 (E)how their certification or licensing requirements reflect the specialized knowledge and skills, particularly in child development, needed for teachers of children in the early elementary grades and younger, and elementary school principals.
 (6)A description of how the State educational agency will coordinate professional development activities authorized under this subpart with professional development activities provided under other Federal, State, and local programs.
 (7)A description of how the State educational agency will encourage the development of evidence-based and innovative strategies to deliver high-quality professional development and induction programs that are both cost-effective and easily accessible, including ensuring that teachers, principals, and other educators are trained in the effective use of technology to support student learning.
 (8)A description of how the State educational agency, in collaboration with other agencies that oversee early childhood development and education programs and the State Advisory Council on Early Childhood Education and Care designated or established under 642B of the Head Start Act, will ensure that high-quality, evidence-based professional development activities assisted under this subpart reflect research and best practices across all domains of child development and learning.
 (9)A description of how the State educational agency will ensure compliance with the requirements of professional development activities described in section 9101 and how the activities to be carried out under the grant will be developed collaboratively and based on the input of teachers, principals, their representatives, and other educators.
 (10)A description of how the State educational agency will increase the diversity of the teaching and leadership pipeline, develop culturally responsive pedagogy, and support the ability of teachers to address the individual learning needs and backgrounds of all students.
 (11)A description of how the State educational agency will ensure that activities under this subpart will also provide complementary support for teachers, principals, and other educators who participate in State preschool programs, and how the State educational agency will ensure that such activities are aligned with State early learning and development standards.
 (12)An assurance that the State educational agency will comply with section 9501 (regarding participation by private school children and teachers).
 (c)State educator equity planEach State desiring an allotment under this subpart shall prepare a State educator equality plan, which shall be a description of—
 (1)how the State educational agency will use State and local funds, and funds under this part, to address gaps identified in the State educator equity analysis described in subsection (b)(2); and
 (2)how the State educational agency will support local educational agencies and other publicly funded entities, as appropriate, in meeting such requirements, including public charter schools.
									2113.State use of funds
 (a)In generalEach State educational agency that receives an allotment under this subpart shall use the funds to improve and address gaps in educator equity by—
 (1)using 95 percent of the allotment to make subgrants to local educational agencies as described in subpart 2;
 (2)using not less than 2 percent and not more than 5 percent of the allotment to develop and implement a State plan, with appropriate stakeholders and based on the analysis of relevant data, to—
 (A)improve the effectiveness of principals in high-need schools, and at the discretion of the State educational agency, other school leaders within a school building;
 (B)ensure that students from low-income families and minority students have equitable access to profession-ready principals, and at the State’s discretion, other school leaders who are profession-ready within a school building; and
 (C)implement a comprehensive strategy for educator development and support through carrying out the required activities described in subsection (b) and not less than 1 of the permissible activities under subsection (c), which may be carried out through a grant or contract with a nonprofit entity;
 (3)from the amount of the allotment not used under paragraphs (1) and (2), using any portion of such amount for activities under subpart 3; and
 (4)from the amount of the allotment not used paragraphs (1), (2), and (3), using not more than 1 percent of the allotment for planning and administration related to carrying out activities under subsections (b) and (c) and subpart 3.
 (b)Required activitiesA State educational agency receiving an allotment under this subpart shall use the grant funds described in subsection (a)(2) to carry out, directly or through grant or contract with a nonprofit entity, all of the following:
 (1)Fulfilling the State educational agency’s responsibilities concerning proper and efficient administration of the programs carried out under this part, including the provision of technical assistance to local educational agencies.
 (2)Implementing the State educator equity plan described in section 2112(c). (3) (A)Applying the requirements of section 207 of the Higher Education Act of 1965 to all teacher preparation programs in the State, including programs operated by institutions of higher education (whether such institutions are public, private, or for-profit), and any other program in the State which provides teacher preparation.
 (B)Developing and soliciting public comment on criteria used to assess or identify low-performing teacher preparation programs under section 207 of the Higher Education Act of 1965 and making any such criteria publicly available.
 (4)In the case of a State educational agency that does not also serve as the State higher education agency, assisting the State higher education agency (if the State higher education agency is not the State educational agency) in conducting the activities described in subpart 3.
 (c)Permissible activitiesA State educational agency receiving an allotment under this subpart shall use the grant funds to carry out, directly or through grant or contract with a nonprofit entity, 1 or more of the following:
 (1)Strengthening teacher, principal, and other educator certification (including recertification) or licensing requirements to ensure that—
 (A)all new teachers, principals, and other educators are profession-ready prior to becoming the teacher, principal, or educator of record; and
 (B)teachers, principals, and other educators working in the early elementary grades and in preschool and early childhood education programs have the necessary knowledge in child development and learning.
 (2)Implementing evidence-based activities that provide support to teachers, principals, and other educators who are new to the profession, such as programs that provide comprehensive, multi-year induction or residency programs for beginning teachers, principals, and other educators.
 (3)Implementing evidenced-based programs that establish, expand, or improve alternative routes for State certification or licensure of teachers, principals, and other educators for individuals with demonstrated potential to become effective teachers, principals, and other educators, including efforts to diversify the profession, particularly by including underrepresented individuals, including underrepresentation based on race, ethnicity, or gender.
 (4)Developing, improving, and implementing evidence-based mechanisms to assist local educational agencies and schools in effectively recruiting and retaining effective teacher, principals, and other educators, which may include additional supports and resources for teachers in high-poverty schools or school districts.
 (5)Developing or assisting local educational agencies in developing systems that increase teacher leadership opportunities and career pathways, including compensation above base salaries for effective educators who take on additional roles and responsibilities, which may include—
 (A)providing school-based professional development, mentoring, instructional coaching, peer assessment, or peer review; and
 (B)distributed leadership, including with respect to hiring decisions and curriculum development. (6)Providing systematic, sustained, targeted, and coherent professional development for all teachers, principals, and other educators that is collaborative and job-embedded.
 (7)Encouraging the reciprocity of teacher and principal certification or licensing between or among States, except in cases where it would lead to the weakening of any State teaching or licensing requirement.
 (8)Implementing or improving a professional growth and improvement system. (9)Encouraging and supporting local educational agencies in the training of teachers, principals, and other educators in ways to reduce the use of suspensions and expulsions (especially when resulting in discipline disparities), which could include developing tools such as developmentally, culturally, and linguistically appropriate—
 (A)positive behavioral intervention systems; (B)prevention and deescalation strategies;
 (C)tiered disciplinary systems; (D)school climate surveys;
 (E)conflict resolution; (F)restorative justice; and
 (G)other evidence-based approaches. (10)Encouraging the articulation of early education coursework between institutions of higher education to support professional pathways for early education educators within and between States.
 (11)Providing or assisting local educational agencies in providing expanded opportunities for teachers to participate in professional enhancement activities through a nationally recognized, standards-based, advanced certificate or credential.
 (12)Encouraging a State to align its teacher preparation program approval process with statewide certification and licensing.
 (13)Providing feedback on the performance of beginning teachers, principals, and other educators to local educator preparation programs.
 (14)Developing high-quality, evidence-based professional development opportunities for superintendents, elementary school principals, teachers, and other educators to—
 (A)gain knowledge of— (i)child development and learning for children from birth through early elementary grades;
 (ii)developmentally appropriate practices and curricula, particularly for cognitive, social, emotional, and physical development; and
 (iii)developmentally appropriate assessments for instructional improvement; and (B)learn to create collaborations with community-based early childhood education programs or Head Starts and Early Head Start programs that focus on transition activities from early learning to kindergarten or elementary grades, shared expectations for those transitions, family engagement, and other issues as determined appropriate.
 (d)ProhibitionNothing in this section shall be construed to authorize the Secretary or any other officer or employee of the Federal Government to direct, control, or prescribe—
 (1)any elements of a professional growth and improvement system developed by a State or local educational agency; or
 (2)any direction or supervision over an educator evaluation system. (e)Rule of constructionNothing in this section shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded to the employees of local educational agencies under Federal, State, or local laws (including applicable regulations or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employees and their employers.
								2Subgrants to local educational agencies
							2121.Allocations
 (a)In generalThe Secretary shall make an allotment to a State under subpart 1 only if the State educational agency agrees to distribute the funds described in section 2113(a)(1) as subgrants to local educational agencies under this subpart in accordance with this section.
								(b)Hold harmless
 (1)In generalFrom the funds described under section 2113(a)(1), the State educational agency shall allocate to each local educational agency in the State an amount equal to the total amount that such agency received for fiscal year 2001 under—
 (A)section 2203(1)(B) (as in effect on the day before the date of enactment of the No Child Left Behind Act of 2001); and
 (B)section 306 of the Department of Education Appropriations Act, 2001 (as enacted into law by section 1(a)(1) of Public Law 106–554).
 (2)Nonparticipating agenciesIn the case of a local educational agency that did not receive any funds for fiscal year 2001 under one or both of the provisions referred to in subparagraph (A) or (B) of paragraph (1), the amount allocated to the agency under such subparagraph shall be the total amount that the agency would have received for fiscal year 2001 if the agency had elected to participate in all of the programs for which the agency was eligible under each of the provisions referred to in those subparagraphs.
 (3)Ratable reductionIf the funds described in paragraph (1) are insufficient to pay the full amounts that all local educational agencies in the State are eligible to receive under such paragraph for any fiscal year, the State educational agency shall ratably reduce such amounts for the fiscal year.
 (c)Allocation of additional fundsFor any fiscal year for which the funds described in section 2113(a)(1) exceed the total amount required to make allocations under subsection (b), the State educational agency shall allocate to each of the eligible local educational agencies in the State the sum of—
 (1)an amount that bears the same relationship to 20 percent of the excess amount as the number of individuals age 5 through 17 in the geographic area served by the agency, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in the geographic areas served by all the local educational agencies in the State, as so determined; and
 (2)an amount that bears the same relationship to 80 percent of the excess amount as the number of individuals age 5 through 17 from families with incomes below the poverty line in the geographic area served by the agency, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in the geographic areas served by all the local educational agencies in the State, as so determined.
									2122.Local application and needs assessment
 (a)In generalTo be eligible to receive a subgrant under this subpart, a local educational agency shall— (1)prior to applying for the subgrant, conduct a data analysis of each school, and if applicable, early learning program, served by the local educational agency, based on data and information collected from student learning, classroom practice, and the State’s longitudinal data system, in order to—
 (A)determine school-by-school gaps for low-income and minority students with respect to— (i)access to profession-ready educators;
 (ii)rates of first and second year teachers; (iii)access to effective educators, as measured by a State or locally approved professional growth and improvement system;
 (iv)access to teachers assigned to teach in the area for which the teachers are licensed or certified; (v)rates of chronic educator absenteeism;
 (vi)actual teacher salaries; and (vii)student-teacher ratios;
 (B)determine which schools and programs have the most critical teacher, principal, and other educator quality, effectiveness, and professional development needs; and
 (C)identify the specific needs regarding the quality, effectiveness, and professional development needs of the school or early learning program's teachers, principals, and other educators, including with respect to instruction provided—
 (i)for individual student subgroups (including students who are children with disabilities and English language learners);
 (ii)specific grade levels, including early childhood education if applicable; and (iii)content areas;
 (2)submit an application described in subsection (b) to the State educational agency at such time, in such manner, and containing such information as the State educational agency may reasonably require; and
 (3)submit an educator equity plan, as described in subsection (d). (b)ContentsEach application to a State educational agency shall include the following:
 (1)A description of how the local educational agency will address the gaps identified in subsection (a)(1) and assist schools and programs identified with the greatest need, according to such subjection.
 (2)A description of how the local educational agency will ensure that activities funded under the subgrant are integrated and aligned pursuant to subsection (c) to provide a comprehensive strategy for teacher, principal, and other educator development and support.
 (3)A description of how the local educational agency will use subgrant funds to target and support the schools and programs identified with the greatest need, pursuant to subsection (a)(1), before using funds for other schools.
 (4)A description of how the local educational agency will enable effective inclusion of all students, including students who are children with disabilities and English language learners through utilization by the teachers, principals, and other educators of the local educational agency of—
 (A)multi-tiered system of supports; (B)response to intervention;
 (C)positive behavioral supports; (D)school climate surveys;
 (E)differentiated instruction; (F)universal design for learning;
 (G)appropriate accommodations for instruction and assessments; (H)social and emotional learning competencies;
 (I)collaboration skills; (J)skill in effectively participating in individualized education program meetings required under section 614 of the Individuals with Disabilities Education Act;
 (K)evidence-based strategies to meet the linguistic and academic needs of English language learners; and
 (L)effective transitions of children enrolled in preschool programs, including those receiving services under section 619 or part B of the Individuals with Disabilities Education Act.
 (5)A description of how the local educational agency will assist schools and early learning programs in utilizing real-time student learning data, based on changes in student learning and classroom practice, to inform instruction and target professional development for teachers, principals, and other educators.
 (6)A description of how the local educational agency will work with institutions of higher education and local teacher and principal preparation programs to improve the performance of beginning teachers and principals, improve residency and induction programs, and strengthen professional development.
 (7)A description of how the local educational agency will train teachers, principals, and other educators in ways to reduce the use of suspensions and expulsions (especially when resulting in discipline disparities), which could include developing tools such as developmentally, culturally, and linguistically appropriate—
 (A)positive behavioral intervention systems; (B)prevention and deescalation strategies;
 (C)tiered disciplinary systems; (D)conflict resolution;
 (E)restorative justice; (F)school climate surveys; and
 (G)other evidence-based approaches. (8)A description of how the local educational agency will train elementary school teachers, principals, and other educators to understand and implement effective, developmentally appropriate curricula and instructional assessment practices for children in early elementary grades and early childhood education programs in all domains of learning and development.
 (9)A description of how the local educational agency will ensure that activities under this subpart will also provide complementary support for teachers, principals, and other educators who participate in State preschool programs, and how the local educational agency will ensure that such activities are aligned with State early learning and development standards.
									(c)Joint development and submission
 (1)In generalA local educational agency shall— (A)jointly develop the data analysis framework required under subsection (a)(1) and the application under subsection (b) (except for the requirements of subsection (b)(3)) with local organizations representing the teachers, principals, and other educators in the local educational agency, and the community-based organizations representing parents and students served by the local educational agency (including, where applicable, local civil rights groups); and
 (B)submit the application and data analysis in partnership with such community-based organizations. (2)ExceptionA State may, after consultation with the Secretary, consider an application from a local educational agency that is not jointly developed and submitted in accordance with paragraph (1) if the application includes documentation of the local educational agency's extensive attempt to work jointly with local teacher, principal, educator, and community-based organizations, and the community being served.
 (d)Educator equity planEach local educational agency desiring an allocation under this subpart shall provide a description of how the local educational agency will use State and local funds, in addition to funds, provided under this subpart, to address gaps identified in the data analysis described in subsection (a)(1) and assist programs identified with the greatest need under subsection (a)(1)(B).
								2123.Local use of funds
 (a)In generalA local educational agency that receives a grant under this subpart shall use the funds to improve and address gaps in educator equity and target assistance to schools identified with the greatest need, as identified by the data analysis required under section 2122(a)(1), by implementing a comprehensive strategy for educator development and support through implementing all of the required activities described in subsection (b) and not less than 1 of the permissible activities described in subsection (c).
 (b)Required activitiesA local educational agency receiving an allocation under this subpart shall use the allocation to carry out all of the following:
 (1)Addressing gaps in access, as identified by the data analysis described in section 2122(a)(1). (2)Targeting assistance to schools identified with the greatest need, as identified by such data analysis.
 (3)Implementing evidence-based activities that provide support to teachers, principals, and other educators who are new to the profession, such as programs that provide comprehensive, multi-year induction programs for beginning teachers, principals, and other educators.
 (4)Providing systematic, sustained, targeted, and coherent professional development for all teachers, principals, and other educators that is collaborative, developmentally appropriate for grade levels taught, job-embedded, and differentiated according to specific job responsibilities in the school building.
 (5)Providing feedback on the performance of beginning teachers, principals, and other educators to local educator preparation programs.
 (6)Developing and implementing a professional growth and improvement system. (c)Permissible activitiesA local educational agency receiving an allocation under this subpart shall use the allocation to carry out 1 or more of the following:
 (1)Developing systems that increase teacher leadership opportunities and career pathways, including compensation above base salaries for effective educators who take on new roles in providing school-based professional development, mentoring, instructional coaching, and shared decisionmaking, including hiring and curriculum development.
 (2)Recruitment of profession-ready teachers and principals, particularly underrepresented individuals who demonstrate strong potential to become effective educators.
 (3)Reducing class size by an amount and to a level consistent with what evidence-based research has found to improve student learning.
 (4)Developing or implementing rigorous entrance examinations into the teacher, principal, or other educator profession, such as teacher performance assessments that are aligned with challenging State academic content and student academic achievement standards under section 1111(b)(1) that evaluate content knowledge and other competencies that lead to increased student learning.
 (5)Encouraging and supporting schools in the training of teachers, principals, and other educators in ways to reduce the use of suspensions and expulsions, (especially when resulting in discipline disparities), which may include developing tools such as developmentally, culturally, and linguistically appropriate—
 (A)positive behavioral intervention systems; (B)prevention and deescalation strategies;
 (C)tiered disciplinary systems; (D)conflict resolution;
 (E)restorative justice; (F)school climate surveys; and
 (G)other evidence-based approaches. (6)Training and support for supervisors of teachers and principals in effectively evaluating, observing, providing feedback, and targeting support to build the capacity of the teachers and principals they are supervising.
 (7)Providing joint professional learning activities for preschool teachers in community-based settings and elementary school staff, especially kindergarten teachers, in order to improve transitions for students and families.
 (8)Developing or strengthening partnerships with 1 or more local teacher and principal preparation programs that ensure that each preparation program includes—
 (A)clinical experiences consistent with section 202(d)(2) of the Higher Education Act of 1965; (B)residency programs;
 (C)models of accomplished practice; and (D)clinical instructors with exemplary teaching skills.
 (9)Expanding opportunities for teachers to participate in professional enhancement activities through a nationally recognized standards-based advanced certificate or advanced credential.
 (10)Developing high-quality, evidence-based professional development opportunities for elementary school principals, administrators, teachers, and other educators to—
 (A)gain knowledge of— (i)child development and learning for children from ages birth through early elementary grades; and
 (ii)developmentally appropriate practices and curricula, particularly for cognitive, social, emotional, and physical development; and developmentally appropriate assessments for instructional improvement; and
 (B)learn to create collaborations with community-based early childhood education programs or Head Start and Early Head Start programs that focus on transition activities from early learning to kindergarten or elementary grades, shared expectations for those transitions, family engagement, and other issues as determined appropriate by the local educational agency or State, as appropriate.
 (d)Integration and alignmentThe strategy described in subsection (a) shall— (1)integrate and align all of the activities described in such subsection;
 (2)be aligned with the State's school improvement efforts under sections 1116 and 1117; and (3)be aligned with the programs funded under title II of the Higher Education Act of 1965 and other professional development programs authorized under this Act.
 (e)Eligible entitiesThe assistance required to be provided under this section may be provided— (1)by the local educational agency; or
 (2)by the local educational agency, in collaboration with— (A)the State educational agency;
 (B)an institution of higher education; (C)a nonprofit organization;
 (D)a teacher organization; (E)a principal or school leader organization;
 (F)an educational service agency; (G)a teaching residency program;
 (H)an early learning provider; or (I)another nonprofit entity with experience in helping schools and early learning programs improve student learning.
 (f)ProhibitionNothing in this section shall be construed to authorize the Secretary or any other officer or employee of the Federal Government to prescribe—
 (1)any elements of a professional growth and improvement system developed by a State or local educational agency; and
 (2)any direction or supervision over an educator evaluation system. (g)Rule of constructionNothing in this section shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded to the employees of local educational agencies under Federal, State, or local laws (including applicable regulations or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employees and their employers.
								3State educational agency or State agency for higher education grants
							2131.Grants and subgrants
 (a)In generalThe State agency for higher education for a State that receives an allotment under subpart 1, working in conjunction with the State educational agency (if such agencies are separate), shall use the funds provided under section 2113(a)(3) to carry out activities described in section 2132, either directly or through subgrants to eligible entities, as described in this subpart.
 (b)DistributionIn making subgrants to eligible entities under this subpart, the State agency for higher education shall ensure that such subgrants are equitably distributed by geographic area within the State.
 (c)Subgrant applicationsAn eligible entity desiring a subgrant under this section from a State agency for higher education that elects to carry out the requirements of this subpart through such subgrants shall submit an application to the State agency for higher education at such time, in such manner, and containing such information as the State agency may require.
								2132.Use of funds and withholding
 (a)Required uses of fundsIn using the funds reserved under section 2113(a)(3), the State agency for higher education shall, directly or through subgrants to eligible entities as described in section 2131, use such funds for all of the following activities:
 (1)Providing technical assistance to or closing low-performing teacher preparation programs, as identified under section 207 of the Higher Education Act of 1965, by—
 (A)assisting each teacher preparation program in the State that are at risk of being identified as low-performing, or have been identified as low-performing, under such section, through—
 (i)technical assistance designed to identify the reasons such program is at risk of being identified, or has been identified, as low-performing;
 (ii)the development of an improvement plan to address the reasons identified under clause (i); (iii)technical assistance to implement the plan described under clause (ii); and
 (iv)other such assistance that responds to the reasons for such identification; and (B)if a program described in subparagraph (A) is identified as low-performing after such technical assistance and a period of time for program improvement (as determined by the State), terminating the eligibility of such a program as described in section 207 of the Higher Education Act of 1965 or if the State agency for higher education does not oversee such program, assisting such other State agency in terminating such eligibility.
 (2)Developing a system for assessing the quality and effectiveness of professional development offered throughout the State (in conjunction with the appropriate State agency, if an agency other than the State agency for higher education is responsible for professional development of teachers in such State).
 (b)Allowable uses of fundsIn using the funds provided under section 2113(a)(3), the State agency for higher education may, directly or through subgrants to eligible entities, use such funds for any of the following activities:
 (1)Developing and implementing a valid, reliable, and rigorous teacher performance assessment for entry into the teacher, principal or other educator profession.
 (2)Developing and implementing a valid and reliable principal performance assessment based on the following factors:
 (A)Student growth and achievement. (B)School planning and progress.
 (C)School culture. (D)Stakeholder support and engagement.
 (E)Professional qualities and practices. (F)Professional growth and learning.
 (3)Providing systematic, sustained, targeted, and coherent professional development for all teachers, principals, and other educators that is collaborative, job-embedded, and developmentally appropriate for grade levels taught.
 (4)Developing and providing assistance to local educational agencies and individuals who are teachers, principals, and other educators for sustained, high-quality, evidence-based professional development activities.
 (5)Carrying out evidence-based activities that provide support to teachers, principals, and educators that are new to the profession, such as programs that provide comprehensive, multi-year induction or residency programs for beginning teachers, principals, and other educators.
 (6)Developing partnerships between 1 or more local educational agencies, 1 or more schools served by such local educational agencies, and 1 or more institutions of higher education for the purpose of improving teaching and learning at low-achieving schools.
 (7)Training and supporting supervisors of teachers, principals, and other educators in effectively evaluating, observing, providing feedback, and targeting support to build the capacity of the teachers, principals, and other educators that they are supervising.
 (c)Rule of constructionNothing in this subpart shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded to the employees of local educational agencies under Federal, State, or local laws (including applicable regulations or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employees and their employers.
 (d)Definition of eligible entityIn this subpart, the term eligible entity means— (1)an institution of higher education, as defined in section 101(a) of the Higher Education Act of 1965;
 (2)a local educational agency; (3)a school or college of education;
 (4)a nonprofit organization; or (5)a partnership of any of the entities described in paragraphs (1) through (4).
									4Accountability
							2141.Accountability and reporting
 (a)State reportEach State that receives a grant under subpart 1 shall annually submit to the Secretary, in a manner prescribed by the Secretary, and make public, a State report on program performance and results under such grant. Such State report shall provide the following information:
 (1)A report on uses of program funds, including ways funds were used to elevate the profession, ensure equity, support educators, and improve student achievement.
 (2)An educator equity report that shows demonstrated progress toward greater educator equity by local educational agency, as measured by—
 (A)access to profession-ready educators; (B)rates of first and second year teachers;
 (C)access to effective educators, as measured by a State or locally approved professional growth and improvement system, if applicable;
 (D)rates of chronic educator absenteeism; (E)access to teachers assigned within their license area;
 (F)actual teacher salaries; and (G)student-teacher ratios.
 (3)A report on the demographic makeup of teachers, principals, and other educators within a State. (b)WithholdingIf a State does not demonstrate progress on its educator equity report, as described in subsection (a)(2), for 3 consecutive academic years, the Secretary shall reserve the right to withhold a portion of the administrative funds that would be available to such State under section 2113(a)(4).
 (c)Local educational agency reportEach local educational agency that receives a subgrant under subpart 2 shall annually submit to the State, in a manner prescribed by the State, and make public, a local educational agency report on program performance and results under such subgrant. Such local educational agency report shall provide the following information:
 (1)A report on the uses of program funds provided under such subpart, including ways funds were used to elevate the profession, ensure equity, support educators, and improve student learning.
 (2)An educator equity report that shows demonstrated progress toward educator equity by school, as measured by—
 (A)access to profession-ready educators; (B)rates of first and second year teachers;
 (C)access to effective educators, as measured by a State or locally approved professional growth and improvement system, if applicable;
 (D)rates of chronic educator absenteeism; (E)access to teachers assigned within their license area;
 (F)actual teacher salaries; and (G)student-teacher ratios.
 (3)A report on evidence of increased student learning for the schools and early learning programs with the greatest need targeted for assistance within a local educational agency.
 (4)A report on evidence of increased student learning for all schools and early learning programs within a local educational agency.
 (5)A report on the demographics of the teachers, principals, and other educators employed by the local educational agency.
 (d)FERPA complianceEach State and local educational agency that submits a report under this section shall collect, report, and disseminate information contained in such report in compliance with section 444 of the General Education Provisions Act (20 U.S.C. 1232g, commonly known as the Family Educational Rights and Privacy Act of 1974).
 (e)Teacher and principal privacyNo State or local educational agency shall publicly report information under this section that reveals personally identifiable information about an individual teacher or principal.
								5National activities
							2151.National activities
 (a)Definition of High-Need Local Educational AgencyIn this section, the term high-need local educational agency means a local educational agency— (1) (A)that serves not fewer than 10,000 children from families with incomes below the poverty line; or
 (B)for which not less than 20 percent of the children served by the agency are from families with incomes below the poverty line; and
										(2)
 (A)for which there is a high percentage of teachers not teaching in the academic subjects or grade levels that the teachers were trained to teach; or
 (B)for which there is a high percentage of teachers with emergency, provisional, or temporary certification or licensing.
 (b)Grants to supporting effective educator developmentThe Secretary is authorized to award grants to national nonprofit organizations for projects that are supported by not less than moderate evidence to—
 (1)recruit and select teachers, principals, and other educators; or (2)prepare or provide professional enhancement activities for teachers, principals, and other educators.
									(c)School leadership
 (1)In generalThe Secretary is authorized to establish and carry out a national principal recruitment program to assist high-need local educational agencies in recruiting and training principals through such activities as—
 (A)providing financial incentives to aspiring new principals; (B)providing stipends to principals who mentor new principals;
 (C)carrying out professional development programs in instructional leadership and management; and (D)providing incentives that—
 (i)are appropriate for teachers or individuals from other fields who want to become principals; and (ii)are effective in retaining new principals.
 (2)GrantsIf the Secretary uses sums made available under section 2103(b)(1) to carry out paragraph (1), the Secretary shall carry out such paragraph by making grants, on a competitive basis, to—
 (A)high-need local educational agencies; (B)consortia of high-need local educational agencies; and
 (C)partnerships of high-need local educational agencies, nonprofit organizations, and institutions of higher education.
										(d)Advanced certification or advanced credentialing
 (1)In generalThe Secretary is authorized to support activities to encourage and support teachers seeking advanced certification or advanced credentialing through high-quality professional teacher enhancement programs designed to improve teaching and learning.
 (2)ImplementationIn carrying out paragraph (1), the Secretary shall make grants to eligible entities to— (A)develop teacher standards that include measures tied to increased student academic achievement; and
 (B)promote outreach, teacher recruitment, teacher subsidy, or teacher support programs, related to teacher certification or credentialing by the National Board for Professional Teaching Standards, the National Council on Teacher Quality, or other nationally recognized certification or credentialing organizations.
 (3)Eligible entitiesIn this subsection, the term ‘‘eligible entity’’ includes— (A)a State educational agency;
 (B)a local educational agency; (C)the National Board for Professional Teaching Standards, in partnership with a high-need local educational agency or a State educational agency;
 (D)the National Council on Teacher Quality, in partnership with a high-need local educational agency or a State educational agency; or
 (E)another recognized entity, including another recognized certification or credentialing organization, in partnership with a high-need local educational agency or a State educational agency.
										(e)Early childhood educator professional development
 (1)PurposeThe purpose of this subsection is to enhance the school readiness of young children, particularly disadvantaged young children, and to prevent young children from encountering difficulties once the children enter school, by improving the knowledge and skills of early childhood educators who work in communities that have high concentrations of children living in poverty.
									(2)Program authorized
 (A)Grants to partnershipsThe Secretary is authorized to carry out the purpose of this subsection by awarding grants, on a competitive basis, to partnerships consisting of—
											(i)
 (I)one or more institutions of higher education that provide professional development for early childhood educators who work with children from low-income families in high-need communities; or
 (II)another public or private entity that provides such professional development; (ii)one or more public agencies (including local educational agencies, State educational agencies, State human services agencies, and State and local agencies administering programs under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.)), Head Start agencies, or private organizations; and
 (iii)to the extent feasible, an entity with demonstrated experience in providing training to educators in early childhood education programs concerning identifying and preventing behavior problems or working with children identified as or suspected to be victims of abuse.
											(B)Duration and number of grants
 (i)DurationA grant awarded under this subsection shall be for a period of not more than 4 years. (ii)NumberNo partnership may receive more than one grant under this subsection.
											(3)Applications
 (A)Applications requiredAny partnership that desires to receive a grant under this subsection shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (B)ContentsEach such application shall include— (i)a description of the high-need community to be served by the project proposed to be carried out through the grant, including such demographic and socioeconomic information as the Secretary may request;
 (ii)information on the quality of the early childhood educator professional development program currently conducted (as of the date of the submission of the application) by the institution of higher education or another provider in the partnership;
 (iii)the results of a needs assessment that the entities in the partnership have undertaken to determine the most critical professional development needs of the early childhood educators to be served by the partnership and in the broader community, and a description of how the proposed project will address those needs;
 (iv)a description of how the proposed project will be carried out, including a description of— (I)how individuals will be selected to participate;
 (II)the types of professional development activities, based on scientifically based research, that will be carried out;
 (III)how research on effective professional development and on adult learning will be used to design and deliver project activities;
 (IV)how the project will be coordinated with and build on, and will not supplant or duplicate, early childhood education professional development activities in the high-need community;
 (V)how the project will train early childhood educators to provide developmentally appropriate school-readiness services that are based on the best available research on early childhood pedagogy and child development and learning domains;
 (VI)how the project will train early childhood educators to meet the diverse educational needs of children in the community, including children who are English learners, children with disabilities, or children with other special needs; and
 (VII)how the project will train early childhood educators in identifying and preventing behavioral problems in children or working with children identified as or suspected to be victims of abuse;
 (v)a description of— (I)the specific objectives that the partnership will seek to attain through the project, and the methods that the partnership will use to measure progress toward attainment of those objectives; and
 (II)how the objectives and the measurement methods align with the achievement indicators established by the Secretary under paragraph (6)(A);
 (vi)a description of the partnership’s plan for continuing the activities carried out under the project after Federal funding ceases;
 (vii)an assurance that, where applicable, the project will provide appropriate professional development to volunteers working directly with young children, as well as to paid staff; and
 (viii)an assurance that, in developing the application and in carrying out the project, the partnership has consulted with, and will consult with, relevant agencies, early childhood educator organizations, and early childhood providers that are not members of the partnership.
											(4)Selection of grant recipients
 (A)CriteriaThe Secretary shall select partnerships to receive grants under this subsection on the basis of the degree to which the communities proposed to be served require assistance and the quality of the applications submitted under paragraph (3).
 (B)Geographic distributionIn selecting partnerships to receive grants under this subsection, the Secretary shall seek to ensure that communities in different regions of the United States, as well as both urban and rural communities, are served.
										(5)Uses of funds
 (A)In generalEach partnership receiving a grant under this subsection shall use the grant funds to carry out activities that will improve the knowledge and skills of early childhood educators who are working in early childhood programs that are located in high-need communities and serve concentrations of children from low-income families.
 (B)Allowable activitiesSuch activities may include— (i)professional development for early childhood educators, particularly to familiarize those educators with the application of recent research on child, language, and literacy development and on early childhood pedagogy;
 (ii)professional development for early childhood educators in working with parents, so that the educators and parents can work together to provide and support developmentally appropriate school-readiness services that are based on scientifically based research on early childhood pedagogy and child development and learning domains;
 (iii)professional development for early childhood educators to work with children who are English language learners, children with disabilities, and children with other special needs;
 (iv)professional development to train early childhood educators in identifying and preventing behavioral problems in children or working with children identified as or suspected to be victims of abuse;
 (v)activities that assist and support early childhood educators during their first 3 years in the field;
 (vi)development and implementation of early childhood educator professional development programs that make use of distance learning and other technologies;
 (vii)professional development activities related to the selection and use of screening and diagnostic assessments to improve teaching and learning; and
 (viii)data collection, evaluation, and reporting needed to meet the requirements of paragraph (6) relating to accountability.
											(6)Accountability
 (A)Achievement indicatorsOn the date on which the Secretary first issues a notice soliciting applications for grants under this subsection, the Secretary shall announce achievement indicators for this subsection, which shall be designed—
 (i)to measure the quality and accessibility of the professional development provided; (ii)to measure the impact of that professional development on the early childhood education provided by the individuals who receive the professional development; and
 (iii)to provide such other measures of program impact as the Secretary determines to be appropriate. (B)Annual reports; termination (i)Annual reportsEach partnership receiving a grant under this subsection shall report annually to the Secretary on the partnership’s progress toward attaining the achievement indicators.
 (ii)TerminationThe Secretary may terminate a grant under this subsection at any time if the Secretary determines that the partnership receiving the grant is not making satisfactory progress toward attaining the achievement indicators.
											(7)Cost-sharing
 (A)In generalEach partnership carrying out a project through a grant awarded under this subsection shall provide, from sources other than the program carried out under this subsection, which may include Federal sources—
 (i)at least 50 percent of the total cost of the project for the grant period; and (ii)at least 20 percent of the project cost for each year.
 (B)Acceptable contributionsA partnership may meet the requirements of subparagraph (A) by providing contributions in cash or in kind, fairly evaluated, including plant, equipment, and services.
 (C)WaiversThe Secretary may waive or modify the requirements of subparagraph (A) for a partnerships in cases of demonstrated financial hardship.
 (8)Federal coordinationThe Secretary and the Secretary of Health and Human Services shall coordinate activities carried out through programs under this subsection with activities carried out through other early childhood programs administered by the Secretary or the Secretary of Health and Human Services.
 (9)DefinitionsIn this subsection: (A)Early childhood educatorThe term early childhood educator’ means a person providing, or employed by a provider of, nonresidential child care services (including center-based, family-based, and in-home child care services) that is legally operating under State law, and that complies with applicable State and local requirements for the provision of child care services to children at any age from birth through the age at which a child may start kindergarten in that State.
										(B)High-need community
 (i)In generalThe term high-need community means— (I)a political subdivision of a State, or a portion of a political subdivision of a State, in which at least 50 percent of the children are from low-income families; or
 (II)a political subdivision of a State that is among the 10 percent of political subdivisions of the State having the greatest numbers of such children.
 (ii)DeterminationIn determining which communities are described in clause (i), the Secretary shall use such data as the Secretary determines are most accurate and appropriate.
 (C)Low-income familyThe term low-income family means a family with an income below the poverty line for the most recent fiscal year for which satisfactory data are available..
 3.Definition of professional developmentSection 9101(34) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(34)) is amended to read as follows:
			
 (34)Professional developmentThe term professional development means job-embedded comprehensive, sustained, targeted, intensive, evidence-based, and classroom-focused support and capacity-building for teachers, principals, and other educators that strengthens classroom practice and increases student learning, which includes activities that—
 (A)foster collective responsibility for improved student learning; (B)are designed and implemented in a manner that increases leadership opportunities for teachers and other educators, and increases the effectiveness of teachers, principals, and other educators in improving student learning and strengthening classroom practice, which may include expanding opportunities for teachers to participate in professional enhancement activities through a nationally recognized standards-based certificate or advanced credential;
 (C)analyze and use— (i)real-time data and information collected from—
 (I)student learning; (II)classroom practice; and
 (III)the State's longitudinal data system; and (ii)other relevant data collected by the school or local educational agency;
 (D)are aligned with— (i)rigorous State student academic achievement standards developed under section 1111(b)(1) and State early learning guidelines;
 (ii)related academic and school improvement goals of the school, local educational agency, and statewide curriculum;
 (iii)statewide and local curricula; and (iv)rigorous standards of professional practice and development; and
 (E)include ongoing, job-embedded opportunities determined by established collaborative teams of teachers, principals, and other educators in which teams engage in a continuous cycle of professional learning and improvement that—
 (i)identifies, reviews, and analyzes— (I)student learning, including gaps in performance;
 (II)classroom practice; and (III)measures of school climate, including staff, students, and parent and family feedback;
 (ii)define a clear set of educator learning goals to improve school climate and strengthen classroom practice based on the rigorous analysis of evidence of student learning and evidence of classroom practice;
 (iii)develop and implement coherent, sustained, targeted, and evidenced-based strategies to meet such goals (including through instructional coaching, lesson study, and study groups organized at the school, team, or individual levels);
 (iv)provides learning opportunities for teachers to collectively develop and refine student learning goals and develop instructional strategies to support students in meeting those goals;
 (v)provides opportunities for teachers to develop, implement, and utilize the data from formative assessments to inform classroom practice;
 (vi)provides an effective mechanism to support the transfer of new knowledge and skills to the classroom (including utilizing teacher leaders, instructional coaches, school librarians, and content experts to support such transfer);
 (vii)provides opportunities for follow-up, observation, and formative feedback and assessment of the teacher's classroom practice, on a regular basis and in a manner that allows each such teacher to identify areas of classroom practice that need to be strengthened, refined, and improved;
 (viii)regularly assesses the effectiveness of the support, and uses such assessments to inform ongoing improvements, in—
 (I)improving student learning; (II)strengthening classroom practice; and
 (III)improving school climate; and (ix)supports the recruiting, hiring, retaining, and training of profession-ready teachers, including teachers who become licensed through State and local alternative routes to certification or licensure..
		
